The opinion of the court was delivered by
Scott, J.
— -The appellant and respondent each made application to purchase a certain tract of tide lands under the provisions of the act approved March 26,1890 (Laws, p. 131), and the state board of equalization, on a contest between said parties in relation thereto, decided in favor of the respondent. On the eighth day following this decision the appellant caused a notice of appeal to the superior court of Jefferson county to be served on the respondent. This notice was not filed with said board of equalization until more than ten days had elapsed after *390said decision, and the superior court dismissed the appeal on the ground that it had no jurisdiction because the appeal was not taken or perfected within the ten days allowed by the statute; whereupon an appeal was taken from that decision to this court.
Appellant contends that it was only necessary to serve the notice of appeal within said period of ten days, and that he had a reasonable time thereafter within which to file same with the state board of equalization. It is questionable whether § 2170, Gen. Stat., the statute in question, is sufficiently definite in the matter of taking an appeal from said board to the superior court to render it effective. However this may be, we are satisfied, especially in view of the next section, that the state board of equalization must have notice of the appeal within ten days after the decision is rendered, for it is made the duty of said board by said section, in case no appeal is taken, to certify to the commissioner of public lands their findings, upon receipt of which said commissioner is required to deliver a certificate of purchase to the parties entitled thereto, and only ten days are allowed within which an appeal can be taken under the preceding section.
Affirmed.
Hoyt and Stiles, JJ., concur.
Dunbar, C. J., and Anders, J., not sitting.